DALLAS, Circuit Judge.
If the policies to which this bill of complaint relates-are in force, as is alleged, I perceive no reason for supposing that they might not be adjudged to be so, and any sums due upon them be recovered, in a' common-law action; and the argument which has been submitted on behalf of the complainant, apparently on the assumption that this is a suit for the reformation of a contract, is without pertinence. The bill contains no specific prayer for reformation of a contract, and if such relief should in any case be granted upon a prayer for general relief, which is at least doubtful, it could not be granted in this instance, because the case stated in the bill would not justify it. Story, Eq. 42; Pulton v. Colwell, 50 C. C. A. 537, 112 Fed. 831; Baldwin v. Fence Co. (C. C.) 67 Fed. 853. The defendant’s demurrer is allowed, and the bill of complaint is dismissed, with costs.